DETAILED ACTION
In Reply filed on 02/18/2022, Claims 1-20 are pending. Claims 14-20 are withdrawn based on restriction requirement. Claims 3-4 are cancelled. Claims 1 and 5-6 are currently amended. Claims 1-2 and 5-13 are considered in the current Office Action.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
Previous Objections to the Specification have been withdrawn based on Applicant’s amendments.
Previous Claim 10 Objection has been withdrawn based on Applicant’s amendment.
 35 USC 102 Rejections of Claims 1, 3, 8, and 11-13 as anticipated by Meisner have been withdrawn based on Applicant’s amendments. However, new grounds of 35 USC 103 rejection have been established. 
35 USC 102 Rejections of Claims 1-2, 7, and 9-10 as anticipated by DeSimone have been maintained in view of Applicant’s amendments. 
35 USC 103 Rejections of Claims 4-6 as being obvious in view of Meisner have been maintained in view of Applicant’s amendment. See Response to Argument below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0001377 (“Meisner et al” hereinafter Meisner). 
Regarding Claim 1, Meisner teaches a device for additive manufacturing (Title, three-dimensional modeling and/or manufacturing apparatus), comprising: 
a containment vessel (Figure 10, 3D build chamber 1005); and 
a substrate (Figure 10, build platen with capillary and activating trace array 1040) disposed in the containment vessel and having a first substrate surface (Figure 10, build platen with capillary and activating trace array 1040 has a substrate surface), 
wherein at least a portion of the substrate is a porous substrate (Figure 1 is a representation of the build platen porous substrate [01760]) and the device is configured to inject a liquid monomer through the porous substrate ([0094]) such that the liquid monomer (Figure 3, uncured monomer 303) is polymerized to form a solid polymer 
wherein the device further comprises a liquid monomer reservoir accommodating the liquid monomer (Figure 10, liquid build material reservoir 1020), at least one pump providing the liquid monomer to the substrate (Figure 10, precision micro-pump 1030), and a channel connected to the pump and transferring the liquid monomer from the liquid monomer reservoir to the substrate ([0182], a pool of pressurized or otherwise pumped latent catalyzed monomer or other catalyzable substance is passed through the build platen which implies the present of a channel); and wherein the liquid monomer reservoir comprises a first liquid monomer reservoir (Figure 10, liquid build material reservoir 1020). Meisner fails to explicitly teach the liquid monomer reservoir comprises a second liquid monomer reservoir, wherein the first liquid monomer reservoir comprises a first liquid monomer different from a second liquid monomer disposed in the second liquid monomer reservoir.  
However, Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]). Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to duplicate a second liquid monomer that comprises of different liquid monomer because it will lead to the same and predictable result. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
Regarding Claim 5, Meisner teaches the device according to claim 1, wherein the device is configured to inject a plurality of liquid monomers through the porous 
Regarding Claim 6, Meisner teaches the device according to claim 1, wherein the pump (Figure 10, precision micro-pump 1030) is configured to provide the first liquid monomer from the first liquid monomer reservoir ([0182]). Meisner does not explicitly teach a second liquid monomer reservoir and the pump is configured a second liquid monomer from the second liquid monomer reservoir, or combinations thereof to the substrate.
However, Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]). Therefore, it would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to duplicate a second liquid monomer that pumped a second liquid monomer through the porous substrate because it will lead to the same and predictable result. Furthermore, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
Regarding Claim 8, Meisner teaches the device according to claim 1, further comprising a light source configured to emit polymerization light to the liquid monomer, wherein the light source spatially controls polymerization of the liquid monomer to the solid polymer (Figure 3, implies the present of light source that emits light to active the solidification of the material from uncured monomer 303 to solid cross section 302 [0099]).
Regarding Claim 11, Meisner teaches the device according to claim 1, wherein the device is configured to form a solid polymer (Figure 5, conjoined polymerized solid cross section 502) comprising one or more channels for liquid monomer to flow through (Figure 5, partially cured gelled monomer 504 can be turn on or off to regulate the flow of monomer through the platen [0193]) the one or more channels.
Regarding Claim 12, Meisner teaches the device according to claim 1, wherein the porous substrate comprises a plurality of pores disposed equally over the porous substrate (Figure 2, micro-tube channels 203) and the solid polymer forms over pores of the porous substrate (Figure 3, conjoined polymerized solid cross section 302).
Regarding Claim 13, Meisner teaches the device according to claim 1, wherein the solid polymer forms over a portion of the substrate that is non-porous 1(Figure 3, conjoined polymerized solid cross section 302 and [0181]).
Claims 2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0001377 (“Meisner et al” hereinafter Meisner) as applied to claim 1 above, and further in view of US2015/0097315 (“DeSimone et al” hereinafter DeSimone).
Regarding Claim 2, Meisner teaches the device according to claim 1. Meisner fails to teach a substrate holder attached to the substrate, wherein the substrate holder comprises one or more channels for the liquid monomer to flow through the substrate holder to the substrate.
However, DeSimone teaches a substrate holder (Figure 2, support or frame assembly 20 and linear stage 19 and [0127]) attached to the substrate, wherein the substrate holder comprises one or more channels for the liquid monomer to flow through the substrate holder to the substrate ([0033], polymerizable liquid are forced 
Meisner and DeSimone are considered to be analogous to the claimed invention because both are in the same field of additive manufacturing with polymerizable liquid. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the device as disclosed by Meisner to incorporated a substrate holder as taught by DeSimone because the result of the combination would lead to same and predictable result. See MPEP 2143(I)(A).
Regarding Claim 7, Meisner teaches the device according to claim 1. Meisner fails to teach a solid boundary disposed opposite the substrate and configured to expose a portion of the liquid monomer to polymerization light passing through the solid boundary.
However, DeSimone teaches a solid boundary disposed opposite the substrate (Figure 2, rigid build plate 15) and configured to expose a portion of the liquid monomer to polymerization light passing through the solid boundary ([0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the device as disclosed by Meisner to incorporated a solid boundary as taught by DeSimone because the result of the combination would lead to same and predictable result. See MPEP 2143(I)(A).
Regarding Claim 9, the combination of Meisner and DeSimone teaches the device according to claim 7, wherein the solid boundary includes a photomask, is transparent (DeSimone, [0009], build plate is transparent), or is both transparent and includes a photomask.
Regarding Claim 10, the combination of Meisner and DeSimone teaches the device according to claim 7, wherein the device includes one or more inlet/outlet ports disposed in the containment vessel, in the solid boundary (DeSimone, [0128], the liquid resin in the build camber can be replenished which implies there are ports for liquid to disposed within the containment vessel), or combinations thereof.
Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Meisner reference does not teach or disclose the present of multiple liquid monomer reservoir and that different materials from different reservoirs can be alternately injected into a porous substrate without having to clean the substrate in between injections of different materials type. 
The Examiner respectfully disagrees with this argument. Under the broadest reasonable interpretation, the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. In this case, claim 1 does not includes any limitation directed to the elimination of the need for washing. Since Meisner teaches the layered-object can be created using different monomers or other curable materials ([0203]), it would have been obvious to one of ordinary skill in the art to duplicate the liquid monomer reservoir comprises of different liquid because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 (VI)(B).
In conclusion, claim 1 would have been obvious in view of Meisner and 35 USC 103 rejection of Claim 1 has been maintained. Therefore, the 35 USC 103 rejections of dependent claims 2 and 5-13 are also maintained since Claim 1 is not allowable over art of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754


/LEITH S SHAFI/Primary Examiner, Art Unit 1744